DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STEVEN VILLALONA,
                            Appellant,

                                    v.

               HOLIDAY INN EXPRESS AND SUITES,
                           Appellee.

                              No. 4D19-2035

                               [May 7, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti E. Henning, Judge; L.T. Case No. None.

  Steven Villalona, Oakdale, LA, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.